DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-15, 17-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tsang et al. (US 2011/0249087, “Tsang”) in view of Khan et al. (US 2018/0039052, “Khan”), in view of Chung et al. (US 2018/0063520, “Chung”).
Regarding claims 1, 22, and 23, Tsang teaches an augmented reality type display device ([0009]) having a lens and reflective mirror ([0009], Fig. 3, [0052]) wherein the display module is to one side of the lens structure and is configured to display an image (e.g., [0037]). Tsang additionally teaches that there may be a second, third, and fourth reflective mirror (see, e.g., Fig. 3, [0041]) and additional display modules on each side of the lens (Fig. 3, [0041]).
    PNG
    media_image1.png
    630
    595
    media_image1.png
    Greyscale
	While Tsang teaches that the type of lens and display modules to be used are not particularly limited (e.g., [0069]), Tsang fails to specifically teach the inclusion of anti-reflective modules between the display module and the lens. However, in the same field of endeavor of augmented reality displays (e.g., [0017]), Khan teaches to include an antireflective coating or optical component between the display and the lens in order to allow the light to pass through and/or reflect with a desired lens power in the device ([0028]). Khan additionally teaches that the display structures may include a linear polarizer and a retardation film between the lens and the display module as part of the display construction ([0026], Fig. 6, and therefore would have been applied to the individual display units, thus satisfying the limitations of claim 23). It therefore would have been obvious to have used the lens and display structure described by Khan, especially in the absence of a specific teaching regarding the display devices by Tsang, as a specific functional structure of such a device and in order to allow the light to pass through and/or reflect with a desired lens power in the device (e.g., [0027], [0028]).	Tsang teaches generally that the lens structure is not particularly limited ([0052]), however Tsang fails to specifically teach the structure of the display wherein the display is arranged to the side of the lens reflecting structure as presently claimed (i.e., that the lens has side surfaces and wherein a display displays an image through a side surface of the lens and wherein the reflector in the lens reflects the light through the exiting surface of the lens). While Khan teaches that the display may be oriented to pass light through a lens structure, it does not teach to provide additional display structures to the side of the lens as Tsang does (see Khan, Fig. 6).However, in the same field of endeavor of stereoscopic image display systems (or 3D image display systems, [0003]), Chung teaches to apply a displays to a side of an exiting side of a reflective lens in order to provide a suitable manner of providing and adjusting a 3D image to an end user (see Figs. 5 and 16, [0043], [0123]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have applied a display to a side of a central lens reflective structure of modified Tsang (such that light from the display would have been transmitted through the side of the lens structure, see Chung, Fig. 16) and to have provided a reflective unit such as described by Chung in order to provide the device of modified Tsang with a lens structure that is a suitable and specific manner of providing and adjusting a 3D image to an end user ([0043], [0123]).
    PNG
    media_image2.png
    516
    586
    media_image2.png
    Greyscale

Regarding claim 2, Tsang additionally teaches first, second, third, and fourth display portions may be provided on sides of a lens structure (see, [0014] – [0020], [0052], Figs. 7-9). 
Regarding claims 3 and 4, modified Tsang additionally teaches that the display structures may include a linear polarizer and a retardation film between the lens and the display module (Khan, [0026], Fig. 6). Additionally, Chung teaches to include a polarization film and a retardation film on a display device (thus, in the case of multiple display units, on sides opposite the display of  the lens, see Fig. 5, showing layers 141-143, [0047] – [0050] and Fig. 16 showing multi-display unit, [0135]) … 
Regarding claim 5, modified Tsang fails to specifically teach to provide the linear polarizer between the lens and the quarter wave layer, but does teach the inclusion of an additional “clean-up” polarizer (Khan, [0036]). It therefore would have been obvious to have included such an additional polarizer closer to the lens and such that the retardation elements were between the polarizing element and the display elements in order to remove any residual non-X-axis polarization of the light leaving the lens before reaching the viewers eyes (Khan, [0036]). 
Regarding claims 6 and 7, modified Tsang (Khan) additionally teaches that it is known to provide polarization axes of different polarizers in a display system parallel to one another in order to help improve the quality of the images from the display deice to the end-user (Khan, [0053], [0032], [0036], [0044]) and it therefore would have been obvious to have adjusted the polarization axes of the polarizers parallel to one another. 
Regarding claim 8, modified Tsang (Khan) additionally teaches that the retardation film may be a quarter wave layer (Khan, e.g., [0026]). 
Regarding claim 9, modified Tsang (Khan) teaches to include a linear polarizer and quarter wave plate construction for each display device and therefore there would be at least first and second modules reading on the claimed anti-reflective modules in the device (see, e.g., [0026], Fig. 2, [0019]). 
Regarding claim 10, modified Tsang (Khan) teaches to include a linear polarizer and quarter wave plate construction for each display device and therefore there would be first, second, third, and fourth linear polarizers and their corresponding quarter wave plates (Khan, [0026], [0019], Fig. 2). The Examiner notes that the claim language does not require the polarizing films or retardation films to be unitary or continuous (i.e., they may be films made of separate layers but considered to be collectively “first” and “second” films). 
Regarding claims 11, 12, and 24, modified Tsang teaches that the augmented reality device has two sets of polarizers facing each other (see Tsang, Fig. 3, with displays facing each other; and see Khan Fig. 2, wherein the display modules each have polarizing elements).  Khan further teaches that transmission axes (or “pass” axes) that are parallel to one another permit similarly-polarized light to pass through the polarizer ([0032], and see generally [0030] – [0040]). It therefore would have been obvious to have adjusted the polarization axes of the polarizers such that light emitted from a display would not interfere with light emitted from the display opposite it (i.e., the transmission axes are perpendicular to one another, [0032], and see generally [0030] – [0040]). Tsang further teaches that adjusting the transmission axes of different polarizers in the system with respect to one another may help to improve the quality of the images from the display and therefore it would have been obvious to the ordinarily skilled artisan to have adjusted the adjacent polarizers such that their transmission axes were parallel to one another while maintaining the transmission axes of the opposite polarizers perpendicular to one another ([0053]). 
Regarding claim 13, modified Tsang (Khan) additionally teaches that the retardation film may be a quarter wave layer (Khan, e.g., [0026]). 
Regarding claim 14, modified Tsang (Khan) teaches to include a linear polarizer and quarter wave plate construction for each display device and therefore there would be first, second, third, and fourth linear polarizers and their corresponding quarter wave plates (Khan, [0026], [0019], Fig. 2; thus teaching the inclusion of first, second, third, and fourth anti-reflective modules between the displays and the lens apparatus). 
Regarding claim 15, Tsang additionally teaches that there may be a second, third, and fourth reflective mirror (see, e.g., Fig. 3, [0041]) and additional display modules on each side of the lens (Fig. 3, [0041]). The Examiner notes that each of the displays is configured to display an image ([0041], [0042]). 
Regarding claim 17, Tsang additionally teaches that a display module may be on a side of a lens (see, Tsang, Fig. 3, [0052], Fig. 9, [0002], [0010]). 
Regarding claim 18, modified Tsang additionally teaches that the anti-reflective module (i.e., the linear polarizer and the quarter wave plate) are between the display and the lens (see Khan, Fig. 2, [0026]). 
Regarding claim 19, modified Tsang (Khan) teaches that there may be additional layers, including an antireflective coating or optical component between the display and the lens and the light output regions of the display lens in order to allow the light to pass through and/or reflect with a desired lens power in the device (Khan, [0028], Fig. 2). Therefore, modified  Tsang is considered to teach an embodiment wherein the surfaces of the lens that are not the first display surface may be covered with an antireflective coating consistent with the claim language of claim 19. 
Regarding claim 20, modified Tsang additionally teaches that the display module may be an organic light emitting display device (Khan, [0019]). 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsang in view of Khan, in view of Chung, as applied to claim 15, above, and further in view of Chaum et al. (US 2010/0149073, “Chaum”).
Regarding claim 16, while Tsang teaches that the reflective members are not particularly limited and they may be any shape  ([0041] – [0043]), Tsang fails to specifically teach that the mirrors each comprise a plurality of mirrors. In the same field of endeavor of augmented reality display devices (e.g., [0803], [0003] – [0005]), Chaum teaches that it is known to use mirror arrays as the reflective member in an augmented display device in order to more effectively control the reflection of light to the desired regions (Fig. 119, [0590] – [0593], [0652] – [0659]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have used an array of mirrors as each reflective member of the device of Tsang in order to more effectively control the reflection of light to the desired regions (Fig. 119, [0590] – [0593], [0652] – [0659]).
 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsang in view of Khan, in view of Chung, as applied to claim 1, above, and further in view of Degner et al. (US 9,419,065, “Degner”)
Regarding claim 21, while modified Tsang teaches that the device may be an OLED type device (see, e.g., Khan, [0019]), modified Tsang fails to teach that the display module is flexible. In the same field of endeavor of display modules (e.g., col. 1 lines 10-50), Degner teaches that a flexible display module may provide design advantages in that they are less bulky and may be fit into various types of housings (e.g., col. 1 lines 10-67). It therefore would have been obvious to the ordinarily skilled artisan to have used a flexible display module as the specific OLED type structure in order to provide a display that is less bulky and may be fit into various types of housings (e.g., col. 1 lines 10-67).  

Response to Arguments
Applicant’s arguments filed 7/8/22 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. 
Therefore, claims 1-22 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782